 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   NEILL SAMUELL,
                                                            Case No.: 2:19-cv-01269-JAD-NJK
 9             Plaintiff(s),
                                                                          ORDER
10   v.
                                                                      [Docket No. 37]
11   ALMONA, et al.,
12             Defendant(s).
13         Pending before the Court is Defendants’ motion for relief from the dispositive motion
14 deadline. Docket No. 37. The motion is premised on the representations that Plaintiff has been
15 released from prison and is now homeless, but has not updated his address with the Court.
16 Defendants indicate that the situation stymies the dispositive motion process because they cannot
17 serve their anticipated motion for summary judgment on Plaintiff. See id. at 3.1 For good cause
18 shown, the motion for relief from the dispositive motion deadline is GRANTED and the
19 dispositive motion deadline is VACATED. In the event Plaintiff files a notice of change of
20 address with the Court, dispositive motions will be due 30 days after such notice is docketed.
21         As noted above, Plaintiff has failed to update his address. “A party, not the district court,
22 bears the burden of keeping the court apprised of any changes in his mailing address.” Carey v.
23 King, 856 F.2d 1439, 1441 (9th Cir. 1988); see also In re Hammer, 940 F.2d 524, 526 (9th Cir.
24 1991). To that end, the local rules require that litigants immediately file with the Court written
25
26         1
            It is unsavory for a government attorney, who is presumably salaried, to complain about
   wasting his time on a case that may go unprosecuted because the opposing party is a pro se litigant
27 who has become homeless. But see id. Given the service difficulties involved in any forthcoming
   dispositive motion practice, however, the Court finds that there is good cause to grant relief from
28 the dispositive motion deadline.

                                                    1
 1 notification of any change of address, and expressly warn that failure to do so may result in case-
 2 dispositive sanctions.    See Local Rule IA 3-1.       Given that Plaintiff is now homeless and
 3 transitioning to a post-incarceration life, the Court will afford 90 days for Plaintiff to update his
 4 address. Accordingly, Plaintiff is hereby ORDERED to file a notice of changed address by
 5 August 10, 2021. FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN
 6 DISMISSAL OF THIS CASE.
 7         IT IS SO ORDERED.
 8         Dated: May 12, 2021
 9                                                               ______________________________
                                                                 Nancy J. Koppe
10                                                               United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
